Citation Nr: 0926651	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-28 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in December 2008 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.  

2.  The Veteran's service-connected disabilities (left ear 
hearing loss, rated 0 percent; tinnitus, rated 10 percent; 
tinea of the hands and feet, rated 10 percent; and PTSD, 
rated 70 percent) are rated 80 percent combined.  

3.  The Veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude him 
from obtaining or maintaining substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).

2.  The schedular requirements for TDIU are met; however, a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19, 4.25 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1)(including as amended 
effective May 30, 2008; 73 Vet. App. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court recently outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the Veteran may submit to 
support an increased rating claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision, a January 2009 letter provided essential notice 
under Vazquez-Flores.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  An April 2009 supplemental statement of 
the case (SSOC) readjudicated the matter after content 
complying notice was provided.  The Veteran has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.

Regarding the claim seeking TDIU, the Veteran was advised of 
VA's duties to notify and assist in the development of the 
claim prior to the initial adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A 
February 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  

Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a July 2006 Statement of 
the Case informed the Veteran of effective date criteria.  He 
has had ample opportunity to respond/ supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in 2005, 2006 and 2007.  
The Veteran and his representative have not identified any 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

II.  Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Court recently held that "staged" 
ratings are appropriate for an increased rating claim where 
the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

PTSD is to be assigned a 70 percent evaluation where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran's disability picture most nearly approximates his 
current 70 percent rating.  The evidence does not support a 
rating in excess of 70 percent for PTSD.  The medical 
evidence of record shows the Veteran's PTSD is manifested by 
symptoms of problems sleeping; flashbacks; guilt; nightmares; 
depression; suicidal ideation; and problems expressing 
feelings in relationships.

The record does not reflect gross impairment in thought 
process or communication or persistent delusions or 
hallucinations.  On July 2005 VA examination, the Veteran 
denied any hallucinations or delusion.  His speech was within 
normal limits.  On May 2006 VA examination, his thought 
processes were logical, coherent and relevant.  He was noted 
to be a good communicator.  On June 2007 VA examination, the 
Veteran was articulate and verbal; his speech was clearly 
understood.  His thought process was logical, coherent, and 
relevant with no signs of impairment.  A June 2008 VA 
treatment record notes that the Veteran was not psychotic and 
his insight and judgment were intact.  

The record also does not show evidence of grossly 
inappropriate behavior.  On May 2006 and June 2007 VA 
examinations, the examiner noted that the Veteran was 
cooperative.  

The record does contain some evidence that the Veteran might 
harm another person.  At an August 2005 individual therapy 
appointment, he reported homicidal thoughts about his former 
supervisor, as well as occasional suicidal thoughts.  On June 
2007 VA examination, the Veteran reported suicidal ideation 
but denied any intent to act on these thoughts.  A June 2008 
VA treatment record notes that the Veteran was not homicidal 
or suicidal.  Hence, while the August 2005 therapy record 
notes some violent tendencies (which are contemplated by the 
currently assigned 70 percent rating), the entirety of the 
evidence of record does not show that he is a persistent 
danger to himself or others.

The record does not show an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) or disorientation to time or place.  He was 
oriented times four on VA examination in July 2005.  On VA 
examination in May 2006, he was well dressed and well 
groomed.  He was oriented times four.  In June 2007, the 
Veteran reported that he enjoyed going to the VFW, golfing, 
watching movies and reading.  A June 2007 VA examination 
report and a June 2008 VA treatment record note that the 
Veteran was casually dressed and neatly groomed.  

While the Veteran has consistently reported problems with his 
memory throughout the appeal, concentration was good on VA 
examination in May 2006.  Specifically, the Veteran was able 
to recall six digits forward and 4 digits backward.  
Moreover, the record does not contain any evidence or 
indication that he has a memory loss for names of close 
relatives, own occupation, or own name.  

The Veteran has not worked since November 2004.  However, he 
reported that he was active in the VFW, going in everyday to 
"run the place" (as commander) and socialize with other 
veterans.  See July 2005 and June 2007 VA examination 
reports.  On July 2005 VA examination he reported that he was 
close with his two daughters.  On June 2007 VA examination, 
he reported that he had been married to and lived with his 
current wife for 14 years, although with some marital 
discord.  He was also noted to have good social skills.

Hence, while the evidence shows the Veteran's PTSD causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it causes him total 
occupational and social impairment; the benefit of the doubt 
doctrine does not apply, and the claim must be denied.

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
There is no objective evidence that the disability picture 
presented is exceptional or that schedular criteria are 
inadequate.  The Veteran's impairment is contemplated by the 
schedular rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and  Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the Veteran's non-service-connected disabilities on his 
ability to function.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran's service-connected disabilities (left ear 
hearing loss, rated 0 percent; tinnitus, rated 10 percent; 
tinea of the hands and feet, rated 10 percent; and PTSD, 
rated 70 percent) are rated 80 percent combined.  
Accordingly, the schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) are met.  

To establish entitlement to TDIU, however, it must also be 
shown that, due to the service-connected disabilities alone, 
the Veteran is unable to obtain or pursue substantially 
gainful employment.  The preponderance of the evidence is 
against such a finding.
In a January 2005 statement, the Veteran maintained that he 
was entitled to 100 percent disability.  In November 2005, he 
submitted a formal claim for TDIU and reported that he was 
born in 1947 and completed two years of college.  He last 
worked full time as an insurance investigator in November 
2004.  He stated that his PTSD and skin disability prevented 
him from working.

Effective January 4, 2005, the Veteran's service-connected 
disabilities (left ear hearing loss, rated 0 percent; 
tinnitus, rated 10 percent; tinea of the hands and feet, 
rated 10 percent; and PTSD, rated 70 percent) are rated 80 
percent combined.

A May 2006 VA skin examination report notes that the Veteran 
reported the onset of fungal infections of his hands and feet 
during his military service.  Currently, he complained of the 
same problems, with more problems related to the feet than to 
the hands.  Upon examination, the Veteran's feet had slightly 
erythematous soles and relatively dry skin.  His hands were 
relatively non-involved.  There were no scars or 
disfigurement.  The diagnosis was bilateral tinea infections 
of the hands and feet in the past that has progressed to an 
eczematous dermatosis with a likely "id" reaction of the 
hands.  A May 2006 VA PTSD examination report notes that the 
Veteran reported being fired from his job as an insurance 
investigator in November 2004 by an "unscrupulous boss."  
He stated that he has not looked for another job because he 
did not feel that he would be able to find another job that 
paid as much ($60,000).  On examination, his thought 
processes were logical, coherent and relevant.  His 
nightmares and flashback were under control.  He was noted to 
be a good communicator.  The examiner opined that the Veteran 
"is not unemployable from all jobs because of his service-
connected PTSD."  The examiner noted the Veteran's reason 
for not looking for another job (as noted above).  A May 2006 
VA general medical examination report notes current diagnoses 
of depression, PTSD, hypertension, hyperlipidemia and tinea 
pedis.  The examiner opined that the Veteran's "current 
medical problems would not preclude him from maintaining 
gainful employment."  

An April 2007 VA general medical examination report notes 
that the Veteran's service-connected skin rash was not 
interfering with his daily activities.  The examiner noted 
that the Veteran's most significant non-service-connected 
disability was continuous tobacco abuse disorder.  He also 
had hypertension, severe peripheral vascular disease and 
alcohol abuse.  The examiner stated that the Veteran's 
"unemployability seems to be related to his psychological 
problems and difficulty getting a long with supervisory type 
authority figures.  His peripheral vascular disease certainly 
limits active employment. . . . From a medical standpoint he 
is completely employable in a light or sedentary type of 
work."

A June 2007 VA PTSD examination report notes that the 
Veteran's PTSD symptoms were improving.  The examiner noted 
that the April 2007 VA examiner:

Indicated that the veterans 
unemployability seemed to be related to 
psychological problems as opposed to 
physical problems.  Upon reading that 
examination, it appears that the examiner 
was using this statement to indicate that 
any unemployability would not be related 
to physical disability but possibly 
related to psychological issues.  That 
was [a] medical exam and the examiner was 
not suggesting that it should be taken as 
a full PTSD exam.  It is my opinion that 
the veteran is not unemployable solely 
sue to his depression and PTSD.  Though 
he would likely have some difficulty 
working in investigative type positions 
due to some interpersonal conflict, this 
would not render him unemployable in that 
field.  He is reporting some minor 
concentration problems but the level of 
his symptom severity would not be 
prohibitive on a job site.

Additional medical evidence of record includes records from 
the Social Security Administration (SSA) which show that the 
Veteran was found disabled, effective November 2004, based on 
the following disabilities: PTSD and essential hypertension.  
In addition, VA outpatient treatment records dated from 2005 
through 2008 note the Veteran's ongoing treatment for 
numerous non-service-connected disabilities, including 
hypertension, peripheral vascular disease, alcohol abuse, 
right ear hearing loss, tremor, coronary artery disease, 
tobacco abuse disorder and aortic valve stenosis.

The competent (medical) evidence of record does not reflect 
that the Veteran's service-connected disabilities alone 
prevent him from participating in all forms of regular 
substantially gainful employment.  The 2006 and 2007 VA 
examiners all concluded that the Veteran's service-connected 
disabilities did not preclude him from all types of 
employment.  There is no medical opinion to the contrary.  
(The Board acknowledges that the Veteran was granted 
disability benefits by SSA.  Although generally VA is not 
bound by that determination, see Murinczak v. Derwinski, 2 
Vet. App. 363, 370 (1992), the Board has carefully the SSA 
determination to the effect that the Veteran is unemployable 
due to his disabilities.  However, the SSA determination 
found that the Veteran cannot work based on consideration of 
both service-connected (PTSD) and non-service-connected 
(hypertension) disabilities.)

The evidence does not show that the service-connected 
conditions are of such unusual disabling nature as to 
preclude the Veteran from all types of substantial 
employment.  "The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The April 2007 VA examiner concluded after 
reviewing the Veteran's claims file that the Veteran was 
capable of performing light or sedentary type of work.  
Again, it is notable that some of the Veteran's limitations 
arise from his (numerous) non-service-connected disabilities 
(as noted above).

Hence, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities render him unemployable.  The benefit 
of the doubt doctrine does not apply and the claim must be 
denied.


ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


